2:19-cv-03553-DCN      Date Filed 06/23/20       Entry Number 16       Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   RICHARD GREGORY ZAHN,                        )
                                                )
                         Plaintiff,             )       No. 2:19-cv-3553-DCN
                                                )
                  vs.                           )               ORDER
                                                )
   WILLIAM BARR, in his official capacity as)
   Attorney General of the United States, and )
   REGINA LOMBARDO, in her official             )
   capacity as Acting Director of the Bureau of )
   Alcohol, Tobacco, Firearms and Explosives, )
                                                )
                         Defendants.            )
   ____________________________________)

          This matter is before the court on defendants William Barr and Regina

   Lombardo’s (collectively, “defendants”) motion to dismiss, ECF No. 8. For the reasons

   discussed below, the court grants the motion and dismisses the matter.

                                     I. BACKGROUND

          On February 8, 2013, plaintiff Richard Gregory Zahn (“Zahn”) pleaded guilty to

   conspiracy to commit offense or to defraud the United States in violation of 18 U.S.C.

   § 317, with the objects of the conspiracy being violations of: (1) 18 U.S.C. § 1951,

   interference with commerce by threats or violence; (2) 18 U.S.C. § 1343, fraud by wire,

   radio, or television; (3) 18 U.S.C. § 666, theft or bribery concerning programs receiving

   federal funds; and (4) 18 U.S.C. § 1346, participation in a scheme or artifice to deprive

   another of the intangible right of honest service. On November 23, 2015, this court

   sentenced Zahn to a probation term of three years.

          On December 20, 2019, Zahn filed this action against defendants in this court,

   seeking a declaratory judgment. Zahn’s sole claim asks the court for a declaration that

                                                1
2:19-cv-03553-DCN       Date Filed 06/23/20      Entry Number 16        Page 2 of 9




   “the prohibitions in Section 922 regarding the purchase and possession of firearms do not

   apply to him because of the statutory exception contained in Section 921(a)(20[)](A).”

   ECF No. 1, Compl. ¶ 14. In other words, Zahn asks the court for a declaration that 18

   U.S.C. §§ 922(g)(1) and (d)(1) do not prohibit him from possessing a firearm because his

   conviction fits within the exception contained in 18 U.S.C. § 921(a)(20)(A). On March

   13, 2020 defendants filed a motion to dismiss for want of subject matter jurisdiction and

   failure to state a claim. ECF No. 8. On May 18, 2020, Zahn responded to the motion.

   ECF No. 12. Defendants did not file a reply, and the time to do so has now expired.

                                       II. DISCUSSION

          Article III of the Constitution established the judicial branch as a means to

   peacefully resolve “Cases” and “Controversies”, simultaneously endowing the judiciary

   with the authority to resolve disputes and limiting the exercise of that power to the

   nebulous concept of “cases and controversies.” U.S. Const. Art. III, § 2. Resolving to

   encompass the entire concept of federal jurisdiction with two words, the authors of

   Article III left the Supreme Court to determine the types of disputes which “are of the

   justiciable sort,” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992), i.e., “appropriately

   resolved through the judicial process,” Whitmore v. Arkansas, 495 U.S. 149, 155 (1990).

   The Supreme Court has defined the contours of the cases-and-controversies requirement

   through several “justiciability doctrines.” Such doctrines ensure that federal courts hear

   only true “cases and controversies” by precluding consideration of those matters that are

   not ripe, see, e.g., Abbott Labs. v. Gardner, 387 U.S. 136 (1967), are moot, see, e.g.,

   Already, LLC v. Nike, Inc., 568 U.S. 85 (2013), ask political questions, see, e.g., Nixon

   v. United States, 506 U.S. 224 (1993), or seek advisory opinions, see, e.g., Golden v.



                                                 2
2:19-cv-03553-DCN       Date Filed 06/23/20       Entry Number 16         Page 3 of 9




   Zwickler, 394 U.S. 103 (1969). Additionally, a justiciable dispute must be brought by a

   party with standing, which the Supreme Court has deemed “an essential and unchanging

   part of the case-or-controversy requirement . . . .” Lujan, 504 U.S. at 560. The concepts

   of justiciability are fluid and inform the constitutional “cases and controversies”

   definition by providing examples of the types of disputes that are not justiciable. As

   such, disputes often run afoul of more than just one of their mandates. Such is the case

   here.

           The Declaratory Judgment Act permits a court to “declare the rights and other

   legal relations of” interested parties “in a case of actual controversy.” 28 U.S.C. § 2201.

   A court may not entertain a declaratory judgment claim in the absence of an underlying

   case or controversy. See Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 239–40 (1937)

   (“The Declaratory Judgment Act of 1934, in its limitation to ‘cases of actual controversy’

   . . . is operative only in respect to controversies which are such in the constitutional

   sense.”). As such, an action for declaratory judgment does not escape the constitutional

   mandates that its proponent have standing and that it not seek an advisory opinion. See

   Trustgard Ins. Co. v. Collins, 942 F.3d 195, 199 (4th Cir. 2019) (finding that the court

   must address issues of Article III justiciability before considering the merits of a

   declaratory judgment action). In his complaint, Zahn asks this court to declare the

   criminality of a hypothetical future act. Zahn does not present the court with a justiciable

   case or controversy because he lacks standing and asks the court to issue an advisory

   opinion. As such, the court lacks subject matter jurisdiction over Zahn’s request and

   must dismiss the matter.




                                                 3
2:19-cv-03553-DCN       Date Filed 06/23/20        Entry Number 16        Page 4 of 9




          A. Standing

          “[T]he irreducible constitutional minimum of standing contains three elements.”

   Lujan, 504 U.S. at 560. First, a plaintiff must establish an “injury-in-fact”, which is a

   “concrete and particularized . . . invasion of a legally protected interest.” Id. Second,

   “there must be a causal connection between the injury and the conduct complained of,

   meaning that the injury must be “fairly . . . trace[able] to the challenged action of the

   defendant.” Id. Third, “it must be likely, as opposed to merely speculative, that the

   injury will be redressed by a favorable decision.” Id. Generally, a claim of future injury

   is insufficient to establish an injury-in-fact. See Clapper v. Amnesty Int’l USA, 568 U.S.

   398, 416 (2013) (finding that declaratory-judgment plaintiffs “cannot manufacture

   standing merely by inflicting harm on themselves based on their fears of hypothetical

   future harm that is not certainly impending”). However, the Supreme Court has carved

   out an exception to this generality where a plaintiff seeks to challenge the

   constitutionality of a criminal statute. See Babbitt v. United Farm Workers Nat. Union,

   442 U.S. 289, 298 (1979) (“When contesting the constitutionality of a criminal statute, it

   is not necessary that the plaintiff first expose himself to actual arrest or prosecution to be

   entitled to challenge the statute that he claims deters the exercise of his constitutional

   rights.”) (internal quotation marks omitted).

          Zahn seizes on Babbit and its progeny to support his contention that the threat of

   future prosecution, should he resolve to purchase a firearm, is a sufficient injury-in-fact

   to confer standing for his declaratory judgment action. In Babbit, plaintiffs were

   farmworkers who challenged the constitutionality of the Arizona Agricultural

   Employment Relations Act. Determining that the plaintiffs’ claim satisfied Article III,



                                                   4
2:19-cv-03553-DCN        Date Filed 06/23/20       Entry Number 16          Page 5 of 9




   the court found that the plaintiffs’ fear of imminent prosecution was a sufficiently

   tangible injury-in-fact to confer the plaintiffs with standing to challenge the

   constitutionality of the statute. Babbitt, 442 U.S. at 298 (“A plaintiff who challenges a

   statute must demonstrate a realistic danger of sustaining a direct injury as a result of the

   statute’s operation or enforcement. (emphasis added)). The fact that plaintiffs’ claim

   challenged the constitutionality of the statute was central to the court’s finding that the

   plaintiffs had standing. See id. at 302 (“[W]hen fear of criminal prosecution under an

   allegedly unconstitutional statute is not imaginary or wholly speculative, a plaintiff need

   not first expose himself to actual arrest or prosecution to be entitled to challenge [the]

   statute.” (emphasis added)). Zahn also relies heavily on a direct descendent of Babbit, a

   recent Fourth Circuit decision, Kenny v. Wilson, in which the court determined that

   public school students had standing to challenge South Carolina’s “Disorderly Conduct”

   and “Disturbing Schools” laws. 885 F.3d 280 (4th Cir. 2018).

           The problem with Zahn’s argument is that the doctrine espoused in Babbit and

   Kenny is inapplicable to his claim because Zahn is not challenging the constitutionally of

   a statute. Instead, Zahn merely asks the court to advise him on whether his hypothetical

   conduct would fall within the prohibitions of § 922 or its exception, § 921(a)(20)(A).

   ECF No. 1, Compl. ¶ 14 (“. . . Plaintiff therefore requests a declaration pursuant to 28

   U.S.C Section 2201 [that] the prohibitions in Section 922 regarding the purchase and

   possession of firearms do not apply to him because of the statutory exception contained

   in Section 921(a)(20[)](A).”).1 The Supreme Court in Babbit provided a pathway for



           1
             In his opposition brief, Zahn notes that he need not “expose himself to actual
   arrest or prosecution to be entitled to challenge a statute that . . . deters the exercise of his
   constitutional rights.” ECF No. 12 at 3 (citing Steffel v. Thompson, 415 U.S. 452, 459
                                                   5
2:19-cv-03553-DCN       Date Filed 06/23/20       Entry Number 16         Page 6 of 9




   plaintiffs to challenge the constitutionality of a law without exposing themselves to

   criminal liability by violating that law. Babbit does not provide a means by which a

   plaintiff might establish standing to seek a declaration that an otherwise unchallenged law

   does not apply to his or her future actions. The Babbit plaintiffs asked the court to

   declare unconstitutional a statute that would inflict imminent harm; Zahn asks this court

   to declare how an unchallenged statute would be applied to him.

          Like Kenny and Babbit, each of the other cases Zahn cites found that a plaintiff

   had standing for the express purpose of challenging a statute’s constitutionality. See City

   of Chicago v. Morales, 527 U.S. 41 (1999) (challenging the constitutionality of a city

   “gang loitering” ordinance); Steffel v. Thompson, 415 U.S. 452 (1974) (challenging a

   Georgia trespass law under the First and Fourteenth Amendments); Knife Rights, Inc. v.

   Vance, 802 F.3d 377 (2d Cir. 2015) (challenging state law that criminalized possession of

   “gravity knives” as unconstitutionally vague). These cases do not stand for the

   proposition that a plaintiff can establish standing to inquire into the potential application

   of a statute and determine the criminality of hypothetical future conduct.2 Zahn has not

   pointed the court to any law that states that a plaintiff has standing to seek a declaration

   on the applicability of a statute by virtue of the hypothetical harm of future prosecution.

   Indeed, the court’s research reveals that no such doctrine exists, and the absence of such



   (1974)). This statement of law is emblematic of the flaw of Zahn’s standing argument.
   Zahn is correct that he does not need to violate a statute in order to challenge that
   statute’s constitutionality. But that law does not apply here because Zahn does not
   challenge § 922(g)(1) or § 921(a)(20)(A) on any grounds, constitutional or otherwise.
           2
             Further, the fact that application of § 922 implicates Zahn’s rights under Second
   Amendment is insufficient to confer standing. See United Pub. Workers of Am. (C.I.O.)
   v. Mitchell, 330 U.S. 75, 89 (1947) (finding that “general threat of possible interference
   with [plaintiffs’ constitutional] rights . . . does not make a justiciable case or
   controversy”).
                                                 6
2:19-cv-03553-DCN       Date Filed 06/23/20       Entry Number 16        Page 7 of 9




   law makes good sense because it would authorize courts to issue advisory opinions.

   Because Zahn has not pleaded any facts that confer standing to bring the declaration he

   seeks, the court finds that Zahn has not presented a justiciable case. See Kravitz v.

   United States Dep’t of Commerce, 336 F. Supp. 3d 545, 556 (D. Md. 2018) (“The

   plaintiff bears the burden of supporting each of the required elements of standing in the

   same way as any other matter on which the plaintiff bears the burden of proof.”).

          B. Advisory Opinion

          Relatedly, because Zahn’s declaratory judgment claim is untethered to an actual

   case or controversy, he asks this court to render an advisory opinion. Courts have long

   grappled with the distinction between a valid declaratory judgment claim and request for

   an advisory opinion that fails to present a case or controversy. The Supreme Court has

   said that its own jurisprudence “do[es] not draw the brightest of lines between those

   declaratory-judgment actions that satisfy the case-or-controversy requirement and those

   that do not.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). “To

   qualify [as a dispute that presents a case or controversy under Article III], it must be a

   real and substantial controversy admitting of specific relief through a decree of a

   conclusive character, as distinguished from an opinion advising what the law would be

   upon a hypothetical state of facts.” Auto-Owners Ins. Co. v. Madison at Park W. Prop.

   Owners Ass’n, Inc., 495 F. App’x 383, 388 (4th Cir. 2012) (unpublished opinion)

   (quoting Aetna, 300 U.S. at 239–40) (internal quotation marks omitted). “Basically, the

   question in each case is whether the facts alleged, under all the circumstances, show that

   there is a substantial controversy, between parties having adverse legal interests, of




                                                 7
2:19-cv-03553-DCN        Date Filed 06/23/20       Entry Number 16        Page 8 of 9




   sufficient immediacy and reality to warrant the issuance of a declaratory judgment.”

   MedImmune, 549 U.S. at 127.

            This case presents a clear example of a request for an opinion “advising what the

   law would be upon a hypothetical state of facts.” As discussed above, Zahn’s claim asks

   this court to declare that an unchallenged criminal statute does not apply to some

   hypothetical future conduct. Surely, this is not the type of actual case or controversy the

   authors of Article III empowered federal courts to resolve. As one district court has

   noted:

            If the United States Code, perched on a law library shelf, qualified as an
            injury in fact, courts would not waste time—as they currently do—
            distinguishing between credible threats of imminent prosecution and
            potential (yet hypothetical) applications of a given statute. Instead, Article
            III requirements would be reduced to the formality of mouthing the right
            words, converting federal courts into college debating forums and federal
            judges into honorary moderators.

   Kegler v. U.S. Dep’t of Justice, 436 F. Supp. 2d 1204, 1219 (D. Wyo. 2006) (internal

   citations omitted). Article III does not open the doors of the federal courthouse to

   plaintiffs who seek answers to as yet inconsequential legal questions. Because Zahn has

   not presented the court with a justiciable case or controversy, the court lacks the

   constitutional authority to consider his request and dismisses the action without reaching

   its merits.




                                                  8
2:19-cv-03553-DCN    Date Filed 06/23/20    Entry Number 16      Page 9 of 9




                                 III. CONCLUSION

         For the foregoing reasons the court GRANTS the motion to dismiss.

         AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

   June 23, 2020
   Charleston, South Carolina




                                           9
